Title: To James Madison from American Prisoners of War, 24 July 1813 (Abstract)
From: American Prisoners of War
To: Madison, James


24 July 1813, “Nassau Prison Ship, Chatham (England).” “We Conceive ourselves in duty bound (at the present crisis) As a Class of Unfortunate Citizens of the United States of America, to Acquaint your Excellency with the following train of circumstances in regard of themselves that has occurred since surrendering themselves up as Prisoners of War to the respective Commanders of British ships of War; Which your Excellency will find thro’ the following Painful Authentick and candid Narrative—VIZ—On hearing that Hostilities had commenced between the United States of America and Great Britain thro’ an Allegiance due to our Country ⟨s⟩urrendered themselves up as Prisoners of War—Which ⟨has⟩ been attended with the greatst difficulty and emba⟨rrasm⟩ents—by threats of Hanging—confinement in Irons and in some instances of Flogging. After being sent from the respective ships to which We belong’d—Numbers have been sent on board of British Men of War by the force of Arms to sail under the British Flag. We humbly beg that your Excellency will consider our furforn [sic] situation and speedily adopt some measures that your unfortunate sufferers may be releas’d from their present state of Confinement. It being a well known fact in the Eyes of the Civilised World that We have been impress’d derogatory to our Wishes and dragg’d on board of British Men of War and have been kept for a Number of years Cut of from all communications and resourses from Friends either by Letters or any other mode of conveyance—We humbly beg Likewise to state to Your Excellency thro th⟨e⟩ means of this Letter the excentrick Conduct of Mr Basley American Agent or Consulate in London Who since our Arrival on board the Nassau has been astonishing. He has Monthly despatch’d Carteels to the United States of America Freighted with groupes of Foreigners of every description under the Canopy of Heaven (Turks excepted) few of Which have any claims to the United States and indeed Numbers that never saw the Country being a compound of Foreigners and other Vagrants pick’d up in London or elswhere and under the Mask of being Citizens—(America) are sent to the United States.
“Your Excellency must Naturally suppose it must be heart rending to those that are real Citizens of the Country to see those Miscreants the refuge of the World going to enjoy the sweets of Liberty in that Country that gave them Birth—Whilst We are left to Lament our situation in the confines of a Loathsom Prison Ship. It is a Well known fact that the grand Basis of An American Consulate or Agent in any Country, is to regulate Commerce and Protect such Citizens of the United States as the fate of War or the dangers of seas has thrown under his Protection. The Conduct of Mr Bassley in regard of us has been the reverse. Instead of Visiting the different Prison ships to see if We were comfortable in our state of Confinement We have to inform your Excellency that he paid us One Visit on board the Nassau, however the Gang Way was Blockaded by Marines and Not an American of our Class Permitted to speak to him—Apparently being fearful his Person might receive some injury from his injured Cuntrymen. He tarried about 10 Minutes and Quitted the Qr. Deck like the Midnight Assasin After Perpatrating the deed—And Left us to bewail our malancholly fate. This is not all a short time since he forwarded a Vague Letter to those that are term’d Men of War Men stating in pathetick terms for us to be contented with a temporary imprisonment that remonstrance after remonstrance had been Laid before the Admiralty in regard of us. At the same time it was essential that all the Americans to be furnished With Proper documents before they can be Liberated and those that Labored under that difficulty of not having documents to state the Place of their Nativity occupation of their friends—the Whole of Which has been comply’d with and remitted to his Office Agreeable to his request and those having documents by them Were to be sent away by the first Carteel. However not an Avenue can be found for us as Usual two Carteels having sail’d since. Had Mr Bassley done his duty As an honest Man he would have investigated every Man that has been sent in Carteels; Which had he done We are bound to say not one third or half Would have found their Way to America but have been detected in playing the Imposture. Lastly those of us unfortunate individuals that have surrendered themselves up from British men of War have not only been strictly examined by the respective Commanders and Officers of ships they belonged to; but examined by the Judge Advocate of the fleet at Portsmouth and Proper documents taken and sworn to by every individual that came out of Men of War. It is consequently Painfull to inform your Excellency that As Winter in those Prison ships is most fatal thro contracted Coalds from which diseases Arrisse—We must all indiscriminately in Preferrence to the Confines of another Winter in the Cold confines of a dreary Prison Ship Must take refuge under the British Flag. Horrid Idea—After so Arduous a struggle to emancipate ourselves from the Bowels and tyranny of a British Man of War Anticipating the joyfull day that We should once more visit our Native Country and Friends; Behold the reverse We have no Country to Claim us (the World is our Country) and We must Bid a final and Lasting Adue to our Country and Friends and Wait for the Welcom hand of Death to relieve us from this fluctuating World Where we are apparently rejected and dispised Neglected And Avoided by that Country that gave us Birth and from Which We have been so long been torn from.
“Your Excellency Will find in this Note as ther⟨e⟩ was not room in the Letter—We Are given to understand that Tobacco and Soape is servd out to American Prisoners at Halifax they being two Articles for Health and Cleanliness Articles that seafaring Men cannot well do without.”
